Appeal from a judgment of the Supreme Court at Special Term, entered August 27, 1976 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to section 330 of the Election Law, to validate his petition designating him as the Conservative Party candidate for the office of Representative in Congress from the 23rd Congressional District. The order to show cause and the papers upon which it was granted were not served within the time or in the manner specified in the order to show cause. Moreover, even though the Board of Elections was timely served, the mailing alone of the order to show cause and petition to the objectors on the last day allowed by law to institute a proceeding to determine the validity of a designating petition was untimely and inadequate (Matter of Butler v Hayduk, 37 NY2d 497; Matter of Burton v Coveney, 32 NY2d 842; Matter of Squitieri v Power, 25 NY2d 801). In any event, there is no merit to petitioner’s contention that the specifications of objections were null and void since the notary public on the specifications failed to indicate that he was qualified in the county where the specifications were acknowledged and further since the title of the public office on the specifications referred to petitioner as a "Member of *532Congress” rather than "Representative in Congress”. Judgment affirmed, without costs. Koreman, P. J., Kane, Mahoney, Main and Herlihy, JJ., concur.